PER CURIAM.
The defendant appeals his conviction for aggravated assault with a motor vehicle on the ground his challenges for cause should have been granted to exclude two jurors who admitted that they were biased in favor of the credibility of police officers. Having exhausted two peremptory challenges on the two jurors in question, the defendant asked for, but was denied, two additional peremptory challenges.
Based on the State’s confession of error, and the sound authority of Mann v. State, 571 So.2d 551 (Fla. 3d DCA 1990), Jefferson v. State, 489 So.2d 211, rev. denied, 494 So.2d 1153 (Fla.1987) and Smith v. State, 516 So.2d 43 (Fla. 3d DCA 1987), the defendant’s conviction is reversed and the cause is remanded for a new trial.